

EXHIBIT 10.1


Amendment to the
Broadridge Financial Solutions, Inc.
2007 Omnibus Award Plan
(Amended and Restated Effective November 14, 2013)
The Broadridge Financial Solutions, Inc. 2007 Omnibus Award Plan (Amended and
Restated Effective November 14, 2013) (the “Plan”) is amended, effective
February 6, 2018, as provided below:
1.The following sentence is inserted immediately following the second sentence
of Section 5(b) of the Plan:
“Notwithstanding the preceding sentence, in the case of shares of Stock withheld
to satisfy tax-withholding obligations, the number of shares of Stock added back
to the maximum aggregate share limit shall not exceed the number of such Shares
withheld to satisfy the minimum required withholding liability in respect of the
applicable Award.”
2.Section 12(d)(ii) of the Plan is deleted and the following is inserted in its
place:
“(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
income tax withholding and payroll tax liability in respect of an Award by
having the Company withhold from the number of shares of Stock otherwise
issuable pursuant to the exercise or settlement of the Award a number of shares
with a Fair Market Value equal to such liability (but not in excess of the
liability determined at the maximum individual tax rate applicable in the
relevant jurisdiction).”



